Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,798,352 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The outstanding double patenting rejection is therefore being withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses generic placeholders that are coupled with functional languages without reciting sufficient structures to perform the recited functions, and the generic placeholders are not preceded by structural modifiers.  Such claim limitation(s) is/are: “a controller” in claims 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph limitation: the FPGA or GPU disclosed in paragraph 41 of the original specification, which is a specialized FPGA or GPU when it executes the algorithm shown in Fig. 5.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for displaying image data by defining first and second virtual color gamuts corresponding to respective first and second subsets of a luminance range associated with a light source, determining whether luminance levels indicated by input video data correspond to the first subset or the second subset, and generating intensity values associated with primary display colors of the light source based on a result of the determining, wherein a number of the primary display colors of the light source is greater than a number of primary colors defining an established color gamut. The generated intensity values are then provided to a spatial light modulator for displaying the image data.
The prior art also fails to teach of suggest a display configured to implement the above steps, and a computer readable medium storing instructions for executing the above steps.
The closest prior art is the US patent application publication 2014/0340434 by El-Ghoroury et al. (“El-Ghoroury” hereinafter). El-Ghoroury discloses a dynamic gamut display system wherein video input data is processed to extract metrics indicative of the gamut occupancy of the frame pixels. The extracted metrics are used to form a set of scale factors to be used by the display system to synthesize an adapted gamut that matches the frame pixel color gamut from the native color primaries of the display. The generated gamut adaptation scale factors are used to convert the frame pixels' values to the adapted gamut which are provided to the display for modulation using the synthesized adapted gamut for each video frame or a sub-region of a video frame.
El-Ghoroury, however, does not disclose defining first and second virtual color gamuts corresponding to respective first and second subsets of a luminance range associated with a light source, determining whether luminance levels indicated by input video data correspond to the first subset or the second subset, and generating intensity values associated with primary display colors of the light source based on a result of the determining. 
Furthermore, there is no other prior art that can be combined with El-Ghoroury to cure these deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613